Citation Nr: 0511545	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2002, the veteran and a 
friend testified at a hearing before the undersigned.  In 
October 2002, the Board reopened the claim and remanded the 
appeal for further evidentiary development.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The record shows that the veteran notified VA on a number of 
occasions that he was in receipt of Social Security 
Administration (SSA) disability benefits.  However, the 
record does not show that VA has ever requested these 
records.  Therefore, a remand to request these records is 
required.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records therein 
reviewed and copies of all subsequent 
examinations conducted by the Social 
Security Administration to verify the 
veteran's continued entitlement to SSA 
benefits.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

2.  If additional evidence or information 
received, or identified by the veteran 
and not received, triggers a need for 
further development, assistance or notice 
under the VCAA, to include providing the 
claimant with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


